Hecht v


                                                 Hecht v. Wilson
                                              Decided March 10, 1998
                                        (NOT TO BE CITED AS AUTHORITY)

                                                               No. 97-531

                       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                             1998 MT 56N

                                                      DONALD R. HECHT,

                                                    Plaintiff and Respondent,

                                                                      v.

                                                  RICHARD E. WILSON and
                                                   SHIRLEY A. WILSON,

                                                   Defendants and Appellants.

                        APPEAL FROM: District Court of the Tenth Judicial District,

                                               In and for the County of Fergus,

                                   Honorable John R. Christensen, Judge Presiding.

                                                   COUNSEL OF RECORD:

                                                            For Appellant:

                               Richard Earl Wilson and Shirley Ann Wilson, pro se,

                                                          Denton, Montana

                                                          For Respondents:

                                         Jon A. Oldenburg, Lewistown, Montana

                                         Submitted on Briefs: February 12, 1998

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-531%20Opinion.htm (1 of 3)4/25/2007 9:27:18 AM
 Hecht v




                                                    Decided:         March 10, 1998

                         Chief Justice J. A. Turnage delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1996 Internal Operating Rules, the following decision shall not be
cited as precedent but shall be filed as a public document with the
Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter
Publishing Company and to West Group in the quarterly table of
noncitable cases issued by this Court.

¶2 The Wilsons appeal from an order and judgment of the Tenth
Judicial District Court, Fergus County, awarding Donald R. Hecht
the reasonable costs of removing the Wilsons from Hecht's property
and for costs of pasturing and caring for the Wilsons' livestock
for nine months. We affirm.

¶3 The Wilsons raise five issues on appeal. Four of those
issues (whether Hecht was precluded from possession of the property
because the Wilsons were entitled to occupy it during the one-year
redemption period; whether the Wilsons were in fact the judgment
debtors; whether Hecht is entitled to rents, profits, or other
proprietary interest during the one-year redemption period; and
whether the Wilsons's offer to pay the mortgage by tendering a note
operated as a discharge) relate to the underlying mortgage
foreclosure case and a default judgment, which were not timely
appealed. Those issues are therefore not now properly before this
Court.

¶4 The remaining issue is whether the Wilsons are entitled to the
return of the livestock which was sold to pay the judgment herein.
The Wilsons' argument is apparently based on their position that
Hecht was not entitled to possession of the property during the
one-year right of redemption. That issue was decided against them
in the previous default judgment, and they have asserted no other
basis for their argument. Because Hecht was entitled to possession
of the property during the redemption period, the agister's lien
statutes, Secs. 71-3-1201 through -1204, MCA, allowed the cattle on

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-531%20Opinion.htm (2 of 3)4/25/2007 9:27:18 AM
 Hecht v


the property to be sold to pay his costs of keeping, feeding,
herding, and pasturing them.

¶5 We therefore affirm the decision of the District Court.

                           /S/ J. A. TURNAGE
We concur:
/S/ JIM REGNIER
/S/ W. WILLIAM LEAPHART
/S/ TERRY N. TRIEWEILER
/S/ KARLA M. GRAY




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-531%20Opinion.htm (3 of 3)4/25/2007 9:27:18 AM